Citation Nr: 9918193	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  95-02 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to special monthly compensation (SMC) at the rate 
provided by 38 U.S.C.A. § 1114(s) (West 1991 & Supp. 1998).



REPRESENTATION

Appellant represented by:	Andrea Zigman, Attorney




ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel





INTRODUCTION

The veteran served on active duty from June 1967 to January 
1971.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The appeal was last before the Board in May 1997, at 
which time it was remanded for further development.  
Following completion of the requested development, the RO, in 
a Supplemental Statement of the Case mailed to the veteran in 
December 1998, continued to deny the benefit sought on 
appeal.

Thereafter, the appeal was returned to the Board.


FINDINGS OF FACT

1.  The veteran does not have, in addition to a single 
service-connected disability rated as 100 percent disabling, 
a separate and distinct service-connected disability ratable 
at 60 percent or more.

2.  The veteran's service-connected disabilities do not 
render him substantially confined to his dwelling or 
immediate premises.  


CONCLUSION OF LAW

The criteria for an award of special monthly compensation at 
the rate provided by 38 U.S.C.A. § 1114(s) have not been met.  
38 U.S.C.A. §§ 1114(s), 5107 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.350(i) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that this claim is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Service connection is in effect for post-traumatic stress 
disorder (PTSD), rated as 100 percent disabling under the 
provisions of Diagnostic Code 9411 of the VA Schedule for 
Rating Disabilities (Rating Schedule), found in 38 C.F.R. 
Part 4 (1998); and for scar, residual of shell fragment 
wound, left arm, rated noncompensable under the provisions of 
Diagnostic Code 7805 (1998).  

Under the applicable statutory and regulatory criteria, SMC 
is payable where the veteran, in addition to having a single 
service-connected disability rated as 100 percent under the 
regular schedular evaluation, has either additional service-
connected disability ratable at 60 percent or more which is 
separate and distinct from the disability rated as 100 
percent disabling, or is substantially confined as a direct 
result of his service-connected disabilities to his dwelling 
and immediate premises and it is reasonably certain that the 
disabilities and resultant confinement will continue 
throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. 
§ 3.350(i).

The veteran asserts that, owing to impairment associable with 
his service-connected PTSD, he rarely leaves, and in fact 
consciously seeks to avoid leaving, his immediate premises.  
He contends that he therefore qualifies for SMC based upon 
housebound status.  In considering the veteran's claim for 
such benefit on a purely statutory basis, the Board would 
observe that, even though a 100 percent rating is presently 
in effect for his PTSD, his lone remaining service-connected 
disability, i.e., scar, residual of shell fragment wound, 
left arm, is clearly less disabling than the requisite degree 
(60 percent) necessary to warrant an award of the claimed SMC 
on a statutory basis.  In this regard, while such scar was 
noted in conjunction with his examination by VA in September 
1991, the veteran neither alleged, nor does the examination 
report reflect, that the scar was symptomatic to any degree.  
In any event, the Board would make the salient observation 
that, in accordance with the VA Rating Schedule, a 60 percent 
disability for such scar is not schedularly available.  See 
38 C.F.R. § 4.118 (1998).  

In the alternative, SMC predicated on housebound status might 
be awarded, in accordance with the pertinent above-cited 
provisions of 38 C.F.R. § 3.350(i), if the veteran is shown 
to be factually housebound, i.e., substantially confined as a 
direct result of his service-connected disabilities to his 
dwelling and immediate premises and it is reasonably certain 
that the service-connected disablement and resultant 
confinement will continue throughout his lifetime.  In this 
regard, as was observed above, veteran avers, as his 
essential contention, that due to impairment associable with 
his service-connected PTSD, he rarely leaves, and in fact 
consciously seeks to avoid leaving, his immediate premises.  
While the Board acknowledges the veteran's foregoing 
assertion, it cannot overlook that a July 1994 report 
pertaining to non-VA treatment rendered the veteran reflects 
that he apparently regularly visited with individuals 
including "neighbors" and, of greater significance, that he 
went out to shop apparently at will, i.e., whenever he 
"[had] to".  Further, a local policeman interviewed in 
conjunction with a VA field examination performed in June 
1996 indicated that the veteran used his automobile on 
occasion.  Finally, while a February 1999 statement from a 
physician (R. L. Kuykendal, M.D.) affiliated with a non-VA 
mental health clinic advises that the veteran was 
"not...able" to attend a scheduled Board hearing in 
Washington, D.C., the statement further reflects that the 
veteran was not confined to his home as a matter of course 
but that, rather, he was merely frequently (i.e., "often") 
unable to leave his home.  The foregoing evidence, at best, 
demonstrates that the veteran generally eschews leaving his 
home, presumably as a matter of personal preference.  Given 
such consideration, then, and in the absence of any evidence 
even suggesting that he is affirmatively confined to his 
home/immediate premises owing to disablement traceable to his 
PTSD, the Board concludes that the veteran is not factually 
housebound pursuant to the pertinent aspect of 38 C.F.R. 
§ 3.350 set forth above.  Inasmuch, therefore, as the veteran 
does not qualify for the claimed SMC on either a statutory or 
factual basis, entitlement to SMC at the rate provided by 
38 U.S.C.A. § 1114(s) is denied.  38 U.S.C.A. §§ 1114(s), 
5107; 38 C.F.R. § 3.350(i).


ORDER

Special monthly compensation at the rate provided by 
38 U.S.C.A. § 1114(s) is denied. 


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

